Per Curiam.
The point before us has long been settled. It was fully discussed in Shepard v. De Bernales, 13 East 567, and ruled upon the authority of Penrose v. Wilkes, Abb. Law of Mercht. Ships 276; Tapley v. Martin, 8 Term Rep. 445, and Christy v. Rowe, 1 Taunt. 300, that the stipulation in a bill of lading, for delivery on payment of freight, is^introduced for the benefit of the consignor, or the party for whom the consignee is ‘agent, and the principle is carried out in the other cases'quoted by the plaintiffs below. What had they to do with transactions betwixt the defendants’ agent and his principals, which would prevent them from waving a stipulation introduced for their benefit? If the agent should be faithless, the loss would fall on those who trusted him; and they ought to bear it. The point, however, is conclusively' established by authority; and it would be idle now to make the principle of them a subject of grave examination.
Judgment affirmed.